MEMORANDUM**
Eddie Jay Juszczak appeals his guilty-plea conviction and 262-month sentence for conspiracy to possess with intent to distribute cocaine and firearm possession during a drug trafficking crime, in violation of 21 U.S.C. §§ 841 and 846, and 18 U.S.C. § 924(c), respectively. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Juszczak’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our examination of the brief and independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Because we conclude Juszczak is not entitled to relief under Blakely v. Washington, — U.S. —, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004) or United States v. Ameline, 376 F.3d 967 (9th Cir.2004), appellant's pro se motion for extension of time to file a brief addressing these cases is DENIED.